FILED
                             NOT FOR PUBLICATION                            JUL 01 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JUAN RICARDO PAMATZ-LUQUIN,                      No. 08-74667

               Petitioner,                       Agency No. A071-945-716

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Juan Ricardo Pamatz-Luquin, a native and citizen of Mexico, petitions for

review of a Board of Immigration Appeals order dismissing his appeal from an

immigration judge’s (IJ) denial of his application for cancellation of removal. We

dismiss the petition for review.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      We lack jurisdiction to review the agency’s discretionary determination that

Pamatz-Luquin failed to show exceptional and extremely unusual hardship to his

U.S. citizen children. 8 U.S.C. § 1252(a)(2)(B); Mendez-Castro v. Mukasey,

552 F.3d 975, 979 (9th Cir. 2009).

      Pamatz-Luquin contends that the brevity of the IJ’s explanation of the

hardship determination in her decision, as well as her failure to expressly articulate

that the documentary evidence was cumulatively considered, establishes that the

agency did not fully consider the hardship evidence or consider it in the aggregate.

We disagree. The record reflects that Pamatz-Luquin was given an opportunity to

present evidence at the IJ hearing and that the IJ was aware of this evidence when

she rendered her decision. Pamatz-Luquin also contends the Board did not fully

consider the hardship evidence because the Board’s decision references only two

of petitioner’s three children. We disagree, because the record reflects the Board

was familiar with the record and all evidence therein when it agreed with the IJ’s

hardship determination. Accordingly, Pamatz-Luquin’s contentions do not raise a

colorable due process claim. See Martinez-Rosas v. Gonzales, 424 F.3d 926, 930

(9th Cir. 2005).

      Pamatz-Luquin’s contention, that the IJ applied an improper legal standard

to the hardship analysis, is unexhausted. See Ontiveros-Lopez v. INS, 213 F.3d


                                           2
1121, 1124 (9th Cir. 2000). Morever, this contention does not raise a colorable

due process claim, when the record shows the IJ actually applied the proper

standard in determining the evidence in the record did not establish exceptional and

extremely unusual hardship. See Martinez-Rosas, 424 F.3d at 930.

      PETITION FOR REVIEW DISMISSED.




                                         3